1

2

3

4

5

6

7                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
8

9    KING COUNTY, a governmental entity,         Civil Action No. 2:19-cv-00508-BJR

10                Plaintiff,                     ORDER GRANTING STIPULATED
                                                 MOTION FOR EXTENSION OF TIME
11         v.                                    FOR KING COUNTY TO FILE ITS
                                                 OPPOSITION TO VIRACON’S MOTION
12   VIRACON, INC., A Minnesota                  TO DISMISS PURSUANT TO FRCP
     Corporation, QUANEX I.G. SYSTEMS            6(b)(1)(B)
13   INC., an Ohio Corporation, and
     TRUSEAL
14   TECHNOLOGIES INC., a Delaware
     Corporation,
15
                  Defendants.
16

17
           After reviewing the Stipulated Motion for an Extension of Time for King County to
18
     File Its Opposition to Viracon’s Motion to Dismiss Pursuant to FRCP 6(b)(1)(B), and
19
     good cause and excusable neglect appearing, it is hereby ORDERED that the
20
     Stipulated Motion for Extension of Time is GRANTED.
21
           Dated this 5th day of August, 2019.
22

23

24
                                                    A
                                                    Barbara Jacobs Rothstein
                                                    U.S. District Court Judge
25

26

27
